Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the Response of 2/2/2021, Applicant amended claims 1-2, 5-6, 8-10 and 16-17, added new claims 20-22 and canceled claims 15 and 18. Therefore claims 1-14, 16-17 and 19-22 are pending in the Application.

Response to Arguments
Applicant's arguments filed 2/2/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments, see Remarks, filed 2/2/2021, with respect to the rejection(s) of claim(s) rejected under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further 35 USC 103 in view of Dominick (USP 6,065,332).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites the limitation "the hydrocarbon recovery equipment" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10, 13-14, 16-17, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wassell (USP 10,472,944 B2)(hereinafter Wassell) in view of Dominick (USP 6,065,332)(hereinafter Dominick)
Regarding claim 1, Wassell discloses a method (Wassell, Fig. 1 and Abstract; A Drilling system)
comprising: sensing, by a vibration sensor connected surface equipment that is a component of a wellbore formation system (Wassell, Fig. 1 and Col. 5, Lines 44-65,  
a portion of vibrations of the hydrocarbon recovery equipment when performing operations to recover hydrocarbons from a subterranean zone; (Wassell, Fig. 1 and  Col. 2, Lines 45-Col.3, Line 15; The drilling system includes a plurality of sensors configured to obtain drilling operation information and measured vibration information, wherein one or more of the plurality of sensors are configured to obtain, in the borehole during the drilling operation, data that is indicative the axial vibration, lateral vibration, and a torsional vibration of the drill string, the obtained data indicative of the measured vibration information; Col. 5, Line 66-Col. 4, Line 14; multiple accelerometers 44 can be installed at various locations along the drill string 4, such that axial and lateral vibration information at various location along the drill string can be measured.)
wherein the surface equipment is not disposed in a wellbore, while Wassell disclose surface equipment that is not disposed in a wellbore, Wassell does not disclose the sensor is connected to on surface equipment not disposed in the wellbore, i.e. is not a part of the drillstring.  Dominick, in the same field of endeavor as Wassell, however, discloses the limitation. (Dominick, Figs. 1-2 and Col. 5, Lines 6-63; the apparatus 10 may be used in various areas, it finds particular utility when used to sense and display torsional vibration experienced by a rotating member… the upper end of the drill string is coupled to a motor-driven rotary table on the drilling floor at the surface… the transducer 12 may take a number of different forms. For instance, the current of the motor driving the rotary table fluctuates in response to torsional loads experienced by the drill string… Motor current may be sensed by placing a commercially available Dominick, Col. 5, Lines 6-63)
transmitting, by the vibration sensor and to a vibration controller on the surface, the portion of vibrations, the vibration controller disposed on the surface of the Earth; (Wassell, Figs. 1 and 2A and Col. 6, Lines 15-39; The measured vibration information can also transmitted to the surface 11 and processed by drilling data system 12 and/or the computing device 200;  Col. 7, Lines 27-63; For instance, in a wired pipe implementation, the data from the bottomhole assembly sensors is transmitted to the top sub 45. The data from the top sub 45 sensors, as well as data from the bottomhole assembly sensors in a wired pipe system, can be transmitted to the drilling data system 12 or computing device 200 using wireless telemetry;)
Wassell, Fig. 1 and 2A Col. 2, Line 45-Col. 3, Line15; The drilling system includes at least one computing device including a memory portion having stored thereon drilling system component information, the drilling system component information including one or more characteristics of the drill string. The drilling system further includes a computer processor in communication with the memory portion, the computer processor configured to predict vibration information for the drill string, the predicted vibration information including at least a predicted amplitude for at least one of an axial vibration, a lateral vibration, and a torsional vibration of the drill string; Col. 5, Line 66-Col. 4, Line 14; information at various location along the drill string can be measured; Col. 6, Lines 40-60; vibration amplitude can be reported as 0, 1, 2 or 3 to indicate normal, high, severe, or critical vibration, respectively. The mode of vibration may be reported by assigning a number 1 through 3 so that, for example, a value of 1 indicates axial vibration, 2 indicates lateral vibration, and 3 indicates torsional vibration.)
associated with the surface equipment (Dominick, Col. 5, Lines 6-63… the pressure of the fluid (or variations thereof) flowing to the motor may be sensed, e.g., using pressure sensors, to generate a signal correlative to torque in the drill string. The speed, or speed variations, of the motor can also be indicative of the torque, or torsional vibrations, experienced by the drill string. Thus, the rotary speed of the motor, of the rotary table, or of the drill string may be sensed, and the speed, or fluctuations in speed, may be indicative of torsional loads or torsional vibrations experienced by the drill string.)
Wassell, Col. 14, Lines 51-56; the software application performs a vibration analysis in which it predicts (i) the natural frequencies of the drill string in axial, lateral and torsional modes”; Col. 16, Lines 9-18; The software application can predict vibration, using the methodology discussed above, at each element along the drill string based on the real time values …. For purposes of predicting vibration, WOB is preferably determined from surface measurements using the top drive sub 45, as previously discussed, although downhole strain gauges could also be used as previously discussed; and Col. 14, Lines 1-11; Vibration amplitude, or displacement … is measured at the locations of vibration sensors, such as accelerometers. … In step 104, the software application determines the ratio between the amplitude of vibration at a nearby sensor location and the amplitude of vibration at the critical component for each mode of vibration… the software application determines the vibration at the sensor that will result in the vibration at the component reaching its limit. The software application can cause the computing device to initiate a high vibration alarm if the vibration at the sensor reaches the correlated limit.  Col. 15, Lines 39-52; the software application determines whether the RPM at which the drill string is thought to be operating, without encountering resonance)
 based on a result of the comparing, transmitting, by the vibration controller, an alert signal to an alarm system on the surface; (Wassell, Col. 17, Lines 1-36; The software application can cause the computing device to initiate a high vibration alarm if the vibration at the sensor reaches the correlated limit.)
Wassell, Figs. 1 and 2A and Col. 8, Line 52-Col. 9, Line 9; The user interface 208 can provide outputs, including visual information, such as the visual indication of the plurality of operating ranges for one or more drilling parameters via the display 213. Other outputs can include audio information (e.g., via speaker), mechanically (e.g., via a vibrating mechanism), or a combination thereof.)
Regarding claim 9, Wassell discloses a hydrocarbon recovery equipment vibration control system (Wassell, Fig. 1 and Abstract; A Drilling system)
comprising: a vibration sensor connected to surface equipment that is a component of a wellbore formation system of a wellbore production system (Wassell, Fig. 1 and Col. 5, Lines 44-65,  The tob sub 45 sensors also include a triaxial accelerometer 49 that senses vibration at the top end 4a of the drill string)
the vibration sensor configured to sense a portion of vibrations of the surface equipment when performing operations to recover hydrocarbons from a subterranean zone; (Wassell, Fig. 1 and  Col. 2, Lines 45-Col.3, Line 15; The drilling system includes a plurality of sensors configured to obtain drilling operation information and measured vibration information, wherein one or more of the plurality of sensors are configured to obtain, in the borehole during the drilling operation, data that is indicative the axial vibration, lateral vibration, and a torsional vibration of the drill string, the obtained data indicative of the measured vibration information; Col. 5, Line 66-Col. 4, Line 14; multiple accelerometers 44 can be installed at various locations along the drill string 4, such that 
wherein the surface equipment is not disposed in a wellbore; while Wassell disclose surface equipment that is not disposed in a wellbore, Wassell does not disclose the sensor is connected to on surface equipment not disposed in the wellbore, i.e. is not a part of the drillstring. Dominick, in the same field of endeavor as Wassell, however, discloses the limitation. (Dominick, Figs. 1-2 and Col. 5, Lines 6-63; the apparatus 10 may be used in various areas, it finds particular utility when used to sense and display torsional vibration experienced by a rotating member… the upper end of the drill string is coupled to a motor-driven rotary table on the drilling floor at the surface… the transducer 12 may take a number of different forms. For instance, the current of the motor driving the rotary table fluctuates in response to torsional loads experienced by the drill string… Motor current may be sensed by placing a commercially available current sensor around the motor's power cord… Alternatively, sensors may be placed on the motor's windings or on the motor's stator to sense torque variations experienced by the motor… the pressure of the fluid (or variations thereof) flowing to the motor may be sensed, e.g., using pressure sensors, to generate a signal correlative to torque in the drill string. The speed, or speed variations, of the motor can also be indicative of the torque, or torsional vibrations, experienced by the drill string. Thus, the rotary speed of the motor, of the rotary table, or of the drill string may be sensed, and the speed, or fluctuations in speed, may be indicative of torsional loads or torsional vibrations experienced by the drill string.)  Consequently, it would have been obvious for a person of ordinary skill in the art to implement Wassell with the known technique of a plurality of Dominick, Col. 5, Lines 6-63)
a vibration controller disposed on the surface, the vibration controller connected to the vibration sensor, the vibration controller configured to perform operations comprising: receiving, from the vibration sensor the portion of vibrations, (Wassell, Figs. 1 and 2A and Col. 6, Lines 15-39; The measured vibration information can also transmitted to the surface 11 and processed by drilling data system 12 and/or the computing device 200;  Col. 7, Lines 27-63; For instance, in a wired pipe implementation, the data from the bottomhole assembly sensors is transmitted to the top sub 45. The data from the top sub 45 sensors, as well as data from the bottomhole assembly sensors in a wired pipe system, can be transmitted to the drilling data system 12 or computing device 200 using wireless telemetry; Col. 17, Lines 1-36; The software application can cause the computing device to initiate a high vibration alarm if the vibration at the sensor reaches the correlated limit.)
comparing the portion of vibrations to a stored threshold vibration level (Wassell, Fig. 1 and 2A Col. 2, Line 45-Col. 3, Line15; The drilling system includes at least one computing device including a memory portion having stored thereon drilling system component information, the drilling system component information including one or more characteristics of the drill string. The drilling system further includes a computer processor in communication with the memory portion, the computer processor configured to predict vibration information for the drill string, the predicted vibration information including at least a predicted amplitude for at least one of an axial vibration, 
associated with the surface equipment, (Dominick, Col. 5, Lines 6-63… the pressure of the fluid (or variations thereof) flowing to the motor may be sensed, e.g., using pressure sensors, to generate a signal correlative to torque in the drill string. The speed, or speed variations, of the motor can also be indicative of the torque, or torsional vibrations, experienced by the drill string. Thus, the rotary speed of the motor, of the rotary table, or of the drill string may be sensed, and the speed, or fluctuations in speed, may be indicative of torsional loads or torsional vibrations experienced by the drill string.)
and based on a resonance frequency of the surface equipment; (Wassell, Col. 14, Lines 51-56; the software application performs a vibration analysis in which it predicts (i) the natural frequencies of the drill string in axial, lateral and torsional modes”; Col. 16, Lines 9-18; The software application can predict vibration, using the methodology discussed above, at each element along the drill string based on the real time values …. For purposes of predicting vibration, WOB is preferably determined from surface measurements using the top drive sub 45, as previously discussed, although downhole strain gauges could also be used as previously discussed; and Col. 14, Lines 1-11; Vibration amplitude, or displacement … is measured at the locations of vibration 
based on a result of the comparing, transmitting an alert signal; and an alarm system disposed on the surface, (Wassell, Figs. 1 and 2A and Col. 6, Lines 15-39; The measured vibration information can also transmitted to the surface 11 and processed by drilling data system 12 and/or the computing device 200; Col. 17, Lines 1-36; The software application can cause the computing device to initiate a high vibration alarm if the vibration at the sensor reaches the correlated limit.)
the alarm system connected to the vibration controller, the alarm system configured to perform operations comprising: receiving, from the vibration controller, the alert signal, and in response to receiving the alert signal, emitting an acoustic or optical alarm signal representing the result of the comparing. (Wassell, Figs. 1 and 2A and Col. 8, Line 52-Col. 9, Line 9; The user interface 208 can provide outputs, including visual information, such as the visual indication of the plurality of operating ranges for one or more drilling parameters via the display 213. Other outputs can include audio 
Regarding claim 16, Wassell discloses a hydrocarbon recovery equipment system (Wassell, Fig. 1 and Abstract; A Drilling system)
 comprising: a plurality of surface equipment that are components of a wellbore formation system or a wellbore production system, (Wassell, Fig. 1 and Col. 4, Lines 19-43; the drilling system or rig 1 includes a derrick 9 supported by the earth surface 11. The derrick 9 supports a drill string 4. The drill string 4 has a top end 4a, a bottom end 4b, a top sub 45 disposed at the top end 4a of the drill string 4, and a bottomhole assembly 6 disposed at the bottom end 4b of the drill string 4.  The drilling system 1 has a prime mover (not shown), such as a top drive or rotary table, configured to rotate the drill string 4 so as to control the rotational speed (RPM) of, and torque on, the drill bit 8.) 
and are not disposed in a wellbore, while Wassell disclose surface equipment that is not disposed in a wellbore,  Wassell does not disclose the sensors are connected to equipment not disposed in the wellbore, i.e. is not a part of the drillstring.   Dominick, in the same field of endeavor as Wassell, however, discloses the limitation. (Dominick, Figs. 1-2 and Col. 5, Lines 6-63; the apparatus 10 may be used in various areas, it finds particular utility when used to sense and display torsional vibration experienced by a rotating member… the upper end of the drill string is coupled to a motor-driven rotary table on the drilling floor at the surface… the transducer 12 may take a number of different forms. For instance, the current of the motor driving the rotary table fluctuates in response to torsional loads experienced by the drill string… Motor current may be sensed by placing a commercially available current sensor around the motor's power Dominick, Col. 5, Lines 6-63)
each surface equipment experiencing vibrations when operating on the surface of the Earth to recover hydrocarbons from a subterranean zone;  (Dominick, Figs. 1-2 and Col. 5, Lines 6-63; the apparatus 10 may be used in various areas, it finds particular utility when used to sense and display torsional vibration experienced by a rotating member… the upper end of the drill string is coupled to a motor-driven rotary table on the drilling floor at the surface… the transducer 12 may take a number of different forms. For instance, the current of the motor driving the rotary table fluctuates in response to torsional loads experienced by the drill string… Motor current may be sensed by placing a commercially available current sensor around the motor's power cord… Alternatively, sensors may be placed on the motor's windings or on the motor's 
a plurality of vibration sensors, each vibration sensor directly attached to a respective surface equipment, each vibration sensor configured to sense vibrations of the respective surface equipment and transmit the sensed vibrations; (Wassell, Fig. 1 and Col. 2, Lines 45-Col.3, Line 15; The drilling system includes a plurality of sensors configured to obtain drilling operation information and measured vibration information. And Dominick, Figs. 1-2 and Col. 5, Lines 6-63; the transducer 12 may take a number of different forms. For instance, the current of the motor driving the rotary table fluctuates in response to torsional loads experienced by the drill string… Motor current may be sensed by placing a commercially available current sensor around the motor's power cord… Alternatively, sensors may be placed on the motor's windings or on the motor's stator to sense torque variations experienced by the motor… the pressure of the fluid (or variations thereof) flowing to the motor may be sensed, e.g., using pressure sensors, to generate a signal correlative to torque in the drill string. The speed, or speed variations, of the motor can also be indicative of the torque, or torsional vibrations, experienced by the drill string. Thus, the rotary speed of the motor, of the rotary table, or 
a vibration controller connected to the plurality of vibration sensors, the vibration controller configured to receive a plurality of sensed vibrations from the respective plurality of vibration sensors, (Wassell, Figs. 1 and 2A and Col. 6, Lines 15-39; The vibration analysis system 46 is configured to receive data from the accelerometers 44 concerning axial and lateral vibration of the drill string 4. The measured vibration information can also transmitted to the surface 11 and processed by drilling data system 12 and/or the computing device 200. The measured vibration information can also refer to the measured torsional vibration.)
the vibration controller configured to store a plurality of vibration threshold levels, each vibration threshold level, (Wassell, Col. 2, Line 45-Col. 3, Line15; The drilling system includes at least one computing device including a memory portion having stored thereon drilling system component information, the drilling system component information including one or more characteristics of the drill string. The drilling system further includes a computer processor in communication with the memory portion, the computer processor configured to predict vibration information for the drill string, the predicted vibration information including at least a predicted amplitude for at least one of an axial vibration, a lateral vibration, and a torsional vibration of the drill string; Col. 5, Line 66-Col. 4, Line 14; information at various location along the drill string can be measured; Col. 6, Lines 40-60; vibration amplitude can be reported as 0, 1, 2 or 3 to indicate normal, high, severe, or critical vibration, respectively. The mode of vibration 
associated with a respective surface equipment, (Dominick, Col. 5, Lines 6-63… the pressure of the fluid (or variations thereof) flowing to the motor may be sensed, e.g., using pressure sensors, to generate a signal correlative to torque in the drill string. The speed, or speed variations, of the motor can also be indicative of the torque, or torsional vibrations, experienced by the drill string. Thus, the rotary speed of the motor, of the rotary table, or of the drill string may be sensed, and the speed, or fluctuations in speed, may be indicative of torsional loads or torsional vibrations experienced by the drill string.)
and based on a resonance frequency of the respective surface equipment; (Wassell, Col. 14, Lines 51-56; the software application performs a vibration analysis in which it predicts (i) the natural frequencies of the drill string in axial, lateral and torsional modes”; Col. 16, Lines 9-18; The software application can predict vibration, using the methodology discussed above, at each element along the drill string based on the real time values …. For purposes of predicting vibration, WOB is preferably determined from surface measurements using the top drive sub 45, as previously discussed, although downhole strain gauges could also be used as previously discussed; and Col. 14, Lines 1-11; Vibration amplitude, or displacement … is measured at the locations of vibration sensors, such as accelerometers. … In step 104, the software application determines the ratio between the amplitude of vibration at a nearby sensor location and the amplitude of vibration at the critical component for each mode of vibration… the software application determines the vibration at the sensor that will result in the vibration 
the vibration controller configured to compare the plurality of sensed vibrations and the plurality of vibration threshold levels; (Wassell, Col. 5, Line 66-Col. 4, Line 14; information at various location along the drill string can be measured; Col. 6, Lines 40-60; vibration amplitude can be reported as 0, 1, 2 or 3 to indicate normal, high, severe, or critical vibration, respectively. The mode of vibration may be reported by assigning a number 1 through 3 so that, for example, a value of 1 indicates axial vibration, 2 indicates lateral vibration, and 3 indicates torsional vibration; Col. 10, Lines 59-67; the software application calculates vibration warning limits for specific drill string components based on the vibration information measured by the sensors in the vibration analysis system 46.  The software application can determine what level of measured vibration at the accelerometer locations would result in excessive vibration at the drill string location of a critical drilling string component.  Col. 15, Lines 39-52; the software application determines whether the RPM at which the drill string is thought to be operating, without encountering resonance)  
 and an alarm system connected to the vibration controller, (Wassell, Figs. 1 and 2A and Col. 6, Lines 15-39; The measured vibration information can also transmitted to the surface 11 and processed by drilling data system 12 and/or the computing device 
the alarm system configured to output an acoustic or optical alarm in response to the vibration controller determining that a sensed vibration from any of the plurality of hydrocarbon recovery equipment exceeds the respective stored vibration threshold level. (Wassell, Figs. 1 and 2A and Col. 8, Line 52-Col. 9, Line 9; The user interface 208 can provide outputs, including visual information, such as the visual indication of the plurality of operating ranges for one or more drilling parameters via the display 213. Other outputs can include audio information (e.g., via speaker), mechanically (e.g., via a vibrating mechanism), or a combination thereof.)
Regarding claim 22, Wassell discloses a hydrocarbon recovery equipment system (Wassell, Fig. 1 and Abstract; A Drilling system)
 comprising: an equipment combination comprising a plurality of surface equipment that are components of a wellbore formation system or a wellbore production system, (Wassell, Fig. 1 and Col. 4, Lines 19-43; the drilling system or rig 1 includes a derrick 9 supported by the earth surface 11. The derrick 9 supports a drill string 4. The drill string 4 has a top end 4a, a bottom end 4b, a top sub 45 disposed at the top end 4a of the drill string 4, and a bottomhole assembly 6 disposed at the bottom end 4b of the drill string 4.  The drilling system 1 has a prime mover (not shown), such as a top drive or rotary table, configured to rotate the drill string 4 so as to control the rotational speed (RPM) of, and torque on, the drill bit 8.) 
and are not disposed in a wellbore, while Wassell disclose surface equipment that is not disposed in a wellbore, Wassell does not disclose the sensors are connected Dominick, Figs. 1-2 and Col. 5, Lines 6-63; the apparatus 10 may be used in various areas, it finds particular utility when used to sense and display torsional vibration experienced by a rotating member… the upper end of the drill string is coupled to a motor-driven rotary table on the drilling floor at the surface… the transducer 12 may take a number of different forms. For instance, the current of the motor driving the rotary table fluctuates in response to torsional loads experienced by the drill string… Motor current may be sensed by placing a commercially available current sensor around the motor's power cord… Alternatively, sensors may be placed on the motor's windings or on the motor's stator to sense torque variations experienced by the motor… the pressure of the fluid (or variations thereof) flowing to the motor may be sensed, e.g., using pressure sensors, to generate a signal correlative to torque in the drill string. The speed, or speed variations, of the motor can also be indicative of the torque, or torsional vibrations, experienced by the drill string. Thus, the rotary speed of the motor, of the rotary table, or of the drill string may be sensed, and the speed, or fluctuations in speed, may be indicative of torsional loads or torsional vibrations experienced by the drill string.)  Consequently, it would have been obvious for a person of ordinary skill in the art to implement Wassell with the known technique of a plurality of a plurality of each surface equipment experiencing vibrations when operating on the surface of the Earth to recover hydrocarbons from a subterranean zone, in order to provide the mechanisms for rotating the drill string. (Dominick, Col. 5, Lines 6-63)
Dominick, Figs. 1-2 and Col. 5, Lines 6-63; the apparatus 10 may be used in various areas, it finds particular utility when used to sense and display torsional vibration experienced by a rotating member… the upper end of the drill string is coupled to a motor-driven rotary table on the drilling floor at the surface… the transducer 12 may take a number of different forms. For instance, the current of the motor driving the rotary table fluctuates in response to torsional loads experienced by the drill string…)
each experiencing vibrations when operating on the surface of the Earth to recover hydrocarbons from a subterranean zone;  (Dominick, Figs. 1-2 and Col. 5, Lines 6-63; the apparatus 10 may be used in various areas, it finds particular utility when used to sense and display torsional vibration experienced by a rotating member… the upper end of the drill string is coupled to a motor-driven rotary table on the drilling floor at the surface… the transducer 12 may take a number of different forms. For instance, the current of the motor driving the rotary table fluctuates in response to torsional loads experienced by the drill string… Motor current may be sensed by placing a commercially available current sensor around the motor's power cord… Alternatively, sensors may be placed on the motor's windings or on the motor's stator to sense torque variations experienced by the motor… the pressure of the fluid (or variations thereof) flowing to the motor may be sensed, e.g., using pressure sensors, to generate a signal correlative to torque in the drill string. The speed, or speed variations, of the motor can also be indicative of the torque, or torsional vibrations, experienced by the drill string. Thus, the rotary speed of the motor, of the rotary table, or of the drill string may be 
a plurality of vibration sensors, each vibration sensor directly attached to a respective surface equipment, each vibration sensor configured to sense vibrations of the respective surface equipment and transmit the sensed vibrations; (Wassell, Fig. 1 and Col. 2, Lines 45-Col.3, Line 15; The drilling system includes a plurality of sensors configured to obtain drilling operation information and measured vibration information. And Dominick, Figs. 1-2 and Col. 5, Lines 6-63; the transducer 12 may take a number of different forms. For instance, the current of the motor driving the rotary table fluctuates in response to torsional loads experienced by the drill string… Motor current may be sensed by placing a commercially available current sensor around the motor's power cord… Alternatively, sensors may be placed on the motor's windings or on the motor's stator to sense torque variations experienced by the motor… the pressure of the fluid (or variations thereof) flowing to the motor may be sensed, e.g., using pressure sensors, to generate a signal correlative to torque in the drill string. The speed, or speed variations, of the motor can also be indicative of the torque, or torsional vibrations, experienced by the drill string. Thus, the rotary speed of the motor, of the rotary table, or of the drill string may be sensed, and the speed, or fluctuations in speed, may be indicative of torsional loads or torsional vibrations experienced by the drill string.)
a vibration controller connected to the plurality of vibration sensors, the vibration controller configured to receive a plurality of sensed vibrations from the respective plurality of vibration sensors, (Wassell, Figs. 1 and 2A and Col. 6, Lines 15-39; The vibration analysis system 46 is configured to receive data from the accelerometers 44 
the vibration controller configured to store a plurality a combination vibration threshold level based on a maximum vibration level for the equipment combination, (Dominick, Col. 5, Lines 6-63… the pressure of the fluid (or variations thereof) flowing to the motor may be sensed, e.g., using pressure sensors, to generate a signal correlative to torque in the drill string. The speed, or speed variations, of the motor can also be indicative of the torque, or torsional vibrations, experienced by the drill string. Thus, the rotary speed of the motor, of the rotary table, or of the drill string may be sensed, and the speed, or fluctuations in speed, may be indicative of torsional loads or torsional vibrations experienced by the drill string. And Wassell, Col. 2, Line 45-Col. 3, Line15; The drilling system includes at least one computing device including a memory portion having stored thereon drilling system component information, the drilling system component information including one or more characteristics of the drill string. The drilling system further includes a computer processor in communication with the memory portion, the computer processor configured to predict vibration information for the drill string, the predicted vibration information including at least a predicted amplitude for at least one of an axial vibration, a lateral vibration, and a torsional vibration of the drill string; Col. 5, Line 66-Col. 4, Line 14; information at various location along the drill string can be measured; Col. 6, Lines 40-60; vibration amplitude can be reported as 0, 1, 2 or 3 to indicate normal, high, severe, or critical vibration, 
the vibration controller configured to compare the plurality of sensed vibrations and the plurality of vibration threshold levels; (Wassell, Col. 5, Line 66-Col. 4, Line 14; information at various location along the drill string can be measured; Col. 6, Lines 40-60; vibration amplitude can be reported as 0, 1, 2 or 3 to indicate normal, high, severe, or critical vibration, respectively. The mode of vibration may be reported by assigning a number 1 through 3 so that, for example, a value of 1 indicates axial vibration, 2 indicates lateral vibration, and 3 indicates torsional vibration; Col. 10, Lines 59-67; the software application calculates vibration warning limits for specific drill string components based on the vibration information measured by the sensors in the vibration analysis system 46.  The software application can determine what level of measured vibration at the accelerometer locations would result in excessive vibration at the drill string location of a critical drilling string component.  Col. 15, Lines 39-52; the software application determines whether the RPM at which the drill string is thought to be operating, without encountering resonance)  
 and an alarm system connected to the vibration controller, (Wassell, Figs. 1 and 2A and Col. 6, Lines 15-39; The measured vibration information can also transmitted to the surface 11 and processed by drilling data system 12 and/or the computing device 
the alarm system configured to output an acoustic or optical alarm in response to the vibration controller determining that a sensed vibration from any of the plurality of surface equipment exceeds the combination vibration threshold level. (Wassell, Figs. 1 and 2A and Col. 8, Line 52-Col. 9, Line 9; The user interface 208 can provide outputs, including visual information, such as the visual indication of the plurality of operating ranges for one or more drilling parameters via the display 213. Other outputs can include audio information (e.g., via speaker), mechanically (e.g., via a vibrating mechanism), or a combination thereof.)
Regarding claim 2, Wassell discloses wherein the vibration sensor is directly connected to the surface equipment, and wherein the portion of vibrations is sensed by acoustic conduction. (Wassell, Fig. 1 and Col. 5, Lines 44-65, The tob sub 45 sensors also include a triaxial accelerometer 49 that senses vibration at the top end 4a of the drill string; Col. 5, Line 66-Col. 6, Line 14; The bottomhole assembly sensors can also include accelerometers 44, oriented along the x, y, and z axes (not shown) (typically with .+-.250 g range) that are configured to measure axial and lateral vibration. While accelerometer 44 is shown disposed on the bottomhole assembly 6)  
Regarding claim 3, Wassell discloses further comprising transforming, by the vibration sensor, the portion of vibrations into electrical signals, wherein the electrical signals are transmitted to the vibration controller. (Wassell, Figs. 1 and 2A and Col. 6, Lines 15-39; The vibration analysis system 46 is configured to receive data from the accelerometers 44 concerning axial and lateral vibration of the drill string 4. The 
Regarding claim 4,    Wassell discloses wherein the electrical signals are transmitted to the vibration controller through wired connections between the vibration sensor and the vibration controller. (Wassell, Col. 7, Lines 37-63; For instance, in a wired pipe implementation, the data from the bottomhole assembly sensors is transmitted to the top sub 45. The data from the top sub 45 sensors, as well as data from the bottomhole assembly sensors in a wired pipe system; Col. 8, Lines 26-38; In various embodiments, the input/output portion 106 includes a receiver of the computing device 200, a transmitter of the computing device 200, or an electronic connector for wired connection, or a combination thereof. Col. 15, Lines 39-52; data from the lateral vibration accelerometers are transmitted to the processor 202 by the mud pulse telemetry system or a wired pipe or other transmission system at regular intervals or when requested by the applications or when triggered by an event.)
Regarding claim 5, Wassell discloses, wherein the stored threshold vibration level associated with the hydrocarbon recovery equipment is stored as an electrical signal value. (Wassell,  Col. 10, Lines 59-67; the software application calculates vibration warning limits for specific drill string components based on the vibration information measured by the sensors in the vibration analysis system 46.  The software application can determine what level of measured vibration at the accelerometer locations would result in excessive vibration at the drill string location of a critical drilling string component.  Col. 15, Lines 39-52; the software application determines whether 
Regarding claim 6, Wassell discloses wherein comparing, by the vibration controller, the portion of vibrations sensed by the vibration sensor to a stored threshold vibration level associated with the surface equipment comprises comparing the electrical signals received by the vibration controller with the electrical signal value stored by the vibration controller. (Wassell, Figs. 1 and 2A and Col. 6, Lines 15-39; The measured vibration information can also transmitted to the surface 11 and processed by drilling data system 12 and/or the computing device 200; Col. 17, Lines 1-36; The software application can cause the computing device to initiate a high vibration alarm if the vibration at the sensor reaches the correlated limit.)
Regarding claim 7,   Wassell discloses wherein the alert signal is an electrical signal transmitted to the alarm system through wired connections. (Wassell, Col. 8, Lines 26-38; In various embodiments, the input/output portion 106 includes a receiver of the computing device 200, a transmitter of the computing device 200, or an electronic connector for wired connection, or a combination thereof.)
Regarding claim 8  Wassell discloses wherein the surface equipment is a first surface equipment of a plurality of surface equipment, each operating on the surface, each connected to the vibration controller,  ((Dominick, Figs. 1-2 and Col. 5, Lines 6-63; the apparatus 10 may be used in various areas, it finds particular utility when used to sense and display torsional vibration experienced by a rotating member… the upper end of the drill string is coupled to a motor-driven rotary table on the drilling floor at the surface… the transducer 12 may take a number of different forms. For instance, the Wassell, Fig. 1 and  Col. 2, Lines 45-Col.3, Line 15; The drilling system includes a plurality of sensors configured to obtain drilling operation information and measured vibration information, wherein one or more of the plurality of sensors are configured to obtain, in the borehole during the drilling operation, data that is indicative the axial vibration, lateral vibration, and a torsional vibration of the drill string, the obtained data indicative of the measured vibration information; Col. 5, Line 66-Col. 4, Line 14; multiple accelerometers 44 can be installed at various locations along the drill string 4, such that axial and lateral vibration information at various location along the drill string can be measured.)
 wherein the method further comprises: storing, by the vibration controller, a plurality of stored threshold vibration levels, each associated with a respective surface equipment of the plurality of surface equipment; (Wassell, Col. 5, Line 66-Col. 4, Line 14; information at various location along the drill string can be measured; Col. 6, Lines 
comparing, by the vibration controller, vibrations of each surface equipment with a respective stored threshold vibration level associated with the surface equipment; (Wassell, Col. 5, Line 66-Col. 4, Line 14; information at various location along the drill string can be measured; Col. 6, Lines 40-60; vibration amplitude can be reported as 0, 1, 2 or 3 to indicate normal, high, severe, or critical vibration, respectively. The mode of vibration may be reported by assigning a number 1 through 3 so that, for example, a value of 1 indicates axial vibration, 2 indicates lateral vibration, and 3 indicates torsional vibration; Col. 10, Lines 59-67; the software application calculates vibration warning limits for specific drill string components based on the vibration information measured by the sensors in the vibration analysis system 46.  The software application can determine what level of measured vibration at the accelerometer locations would result in excessive vibration at the drill string location of a critical drilling string component.  
and transmitting, by the vibration controller, a respective alert signal associated with the surface equipment based on a result of comparing the vibrations of each surface equipment with a respective stored threshold vibration level associated with the surface equipment. (Wassell, Figs. 1 and 2A and Col. 6, Lines 15-39; The measured vibration information can also transmitted to the surface 11 and processed by drilling data system 12 and/or the computing device 200; Col. 17, Lines 1-36; The software application can cause the computing device to initiate a high vibration alarm if the vibration at the sensor reaches the correlated limit.)
Regarding claim 10, Wassell discloses wherein the vibration sensor is directly connected to a portion of the surface equipment which experiences more vibration during operation of the surface equipment compared to a remainder of the surface equipment. (Dominick, Figs. 1-2 and Col. 5, Lines 6-63; the apparatus 10 may be used in various areas, it finds particular utility when used to sense and display torsional vibration experienced by a rotating member… the upper end of the drill string is coupled to a motor-driven rotary table on the drilling floor at the surface… the transducer 12 may take a number of different forms. For instance, the current of the motor driving the rotary table fluctuates in response to torsional loads experienced by the drill string… Motor current may be sensed by placing a commercially available current sensor around the motor's power cord… Alternatively, sensors may be placed on the motor's windings or on the motor's stator to sense torque variations experienced by the motor… the pressure of the fluid (or variations thereof) flowing to the motor may be sensed, e.g., Wassell, Figs 1 and 8 and Col. 5, Lines 44-65, The tob sub 45 sensors also include a triaxial accelerometer 49 that senses vibration at the top end 4a of the drill string Col. 10, Lines 59-67; the software application calculates vibration warning limits for specific drill string components based on the vibration information measured by the sensors in the vibration analysis system 46.  The software application can determine what level of measured vibration at the accelerometer locations would result in excessive vibration at the drill string location of a critical drilling string component.)
Regarding claim 13,    Wassell discloses wherein the vibration sensor and the vibration controller are connected through wired connections through which the vibration sensor transmits the electrical signals to the vibration controller. (Wassell, Col. 7, Lines 37-63; For instance, in a wired pipe implementation, the data from the bottomhole assembly sensors is transmitted to the top sub 45. The data from the top sub 45 sensors, as well as data from the bottomhole assembly sensors in a wired pipe system; Col. 8, Lines 26-38; In various embodiments, the input/output portion 106 includes a receiver of the computing device 200, a transmitter of the computing device 200, or an electronic connector for wired connection, or a combination thereof. Col. 15, Lines 39-52; data from the lateral vibration accelerometers are transmitted to the processor 202 
Regarding claim 14.    Wassell discloses wherein the vibration controller comprises: a computer-readable memory configured to store the stored threshold vibration level as an electrical signal value; (Wassell, Col. 5, Line 66-Col. 4, Line 14; information at various location along the drill string can be measured; Col. 6, Lines 40-60; vibration amplitude can be reported as 0, 1, 2 or 3 to indicate normal, high, severe, or critical vibration, respectively. The mode of vibration may be reported by assigning a number 1 through 3 so that, for example, a value of 1 indicates axial vibration, 2 indicates lateral vibration, and 3 indicates torsional vibration; Col. 10, Lines 59-67; the software application calculates vibration warning limits for specific drill string components based on the vibration information measured by the sensors in the vibration analysis system 46.  The software application can determine what level of measured vibration at the accelerometer locations would result in excessive vibration at the drill string location of a critical drilling string component.  Col. 15, Lines 39-52; the software application determines whether the RPM at which the drill string is thought to be operating, without encountering resonance)  
and one or more processors configured to compare a value of the electrical signals to the electrical signal value. (Wassell
Regarding claim 17, Dominick discloses wherein the plurality of surface equipment comprises rotating machines and electric machines. (Dominick, Figs. 1-2 and Col. 5, Lines 6-63; the apparatus 10 may be used in various areas, it finds particular utility when used to sense and display torsional vibration experienced by a rotating member… the upper end of the drill string is coupled to a motor-driven rotary table on the drilling floor at the surface… the transducer 12 may take a number of different forms. For instance, the current of the motor driving the rotary table fluctuates in response to torsional loads experienced by the drill string… Motor current may be sensed by placing a commercially available current sensor around the motor's power cord… Alternatively, sensors may be placed on the motor's windings or on the motor's stator to sense torque variations experienced by the motor… the pressure of the fluid (or variations thereof) flowing to the motor may be sensed, e.g., using pressure sensors, to generate a signal correlative to torque in the drill string. The speed, or speed variations, of the motor can also be indicative of the torque, or torsional vibrations, experienced by the drill string. Thus, the rotary speed of the motor, of the rotary table, or of the drill string may be sensed, and the speed, or fluctuations in speed, may be indicative of torsional loads or torsional vibrations experienced by the drill string.)  
Regarding claim 19, Wassell discloses wherein the plurality of vibration sensors are connected to the vibration controller through wired connections. (Wassell, Col. 7, Lines 37-63; For instance, in a wired pipe implementation, the data from the bottomhole assembly sensors is transmitted to the top sub 45. The data from the top sub 45 sensors, as well as data from the bottomhole assembly sensors in a wired pipe system; Col. 8, Lines 26-38; In various embodiments, the input/output portion 106 includes a 
Regarding claim 20, Wassell discloses wherein the surface equipment controls a drill string that is partially or fully disposed in the wellbore. (Wassell, Fig. 1 and Col. 3, Line 64-Col. 4, Line 18; The computing device 200 can host one or more drilling operation applications, for instance software applications, that are configured to perform various methods for monitoring the drilling operation, controlling the drilling operation, predicting vibration information concerning the drilling operation, and/or predicting vibration information concerning the drill string 4 for use in a drilling operation.)
Regarding claim 21, Dominick discloses wherein the surface equipment comprises one of a top drive; a rig pump; a surface power engine; a surface electrical machine; a surface agitator; a shale shaker; a suction line; a draw works; a crown block; a Kelly drive; a rotary table; a pump station; a wellhead; and a well flowline.. (Dominick, Figs. 1-2 and Col. 5, Lines 6-63; the apparatus 10 may be used in various areas, it finds particular utility when used to sense and display torsional vibration experienced by a rotating member… the upper end of the drill string is coupled to a motor-driven rotary table on the drilling floor at the surface… the transducer 12 may take a number of different forms. For instance, the current of the motor driving the rotary table fluctuates in response to torsional loads experienced by the drill string… Motor current may be sensed by placing a commercially available current sensor around the motor's power   

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wassell in view of Dominick  in view of Vaughn, et al. (US Pub. 2012/0325564 A1)(hereinafter Vaughn)
Regarding claim 11, Wassell does not disclose wherein the vibration sensor is an ultrasonic vibration sensor. Vaughn in the same field of endeavor as Wassell, however, discloses the limitation.  Vaughn discloses wherein the vibration sensor is an ultrasonic vibration sensor (Vaughn, 0030; Acoustic or ultrasonic integral sensors comprising the working layer or surface may be used to measure vibration, volume changes, and even location of the cutting element 28 in the hole.) Consequently, it would have been obvious for a person of ordinary skill in the art to implement Wassell with the known technique of the vibration sensor being an ultrasonic sensor in order to provide a vibration sensor capable of detecting imminent or actual cracks. (Vaughn, ¶0030)

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wassell  in view of Dominick in view of Rodney et al. (USP 10,060,248 B2)(hereinafter Rodney)
Regarding claim 12, Wassell does not specifically disclose a transducer.  Rodney in the same field of endeavor as Wassell, however discloses the limitation.  Rodney discloses wherein the vibration sensor comprises a transducer configured to transform the portion of vibrations to electrical signals. (Rodney, Figs.1 and 3 and Col. 7, Line 58-Col. 8, Line 11; the vibrational sensor 202, the vibrational sensor 204 and the vibrational sensor 312 can be different types of transducers… the vibrational sensors 202, 204 and 312 can each desirably be a tri-axial accelerometer. Col. 8, Line 52-Col. 9, Line 6; an amplitude measurement of at least one of an axial vibration, a torsional vibration and a lateral vibration is received from a first vibrational transducer positioned at or near the drill bit.  The first vibrational sensor 202 transmits the amplitude measurements to the processor unit using any of a number of different types of communications. For example, the first vibrational sensor 202 can be wired or otherwise operably coupled to communicate measurement signals to the processor unit or to components.) Consequently, at the time of the claimed invention, it would have been obvious for a person ordinary skill in the art to implement Wassell with the known technique of the vibration sensors comprising transducers, in order to implement the required vibration accelerometers of Wassell. (Rodney, Col. 7, Line 58-Col. 8, Line 11)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564.  The examiner can normally be reached on M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROLD B MURPHY/Examiner, Art Unit 2687                                                                                                                                                                                                        /CURTIS A KUNTZ/Supervisory Patent Examiner, Art Unit 2687